UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 98-2542



ROY C. HUDSON,

                                              Plaintiff - Appellant,

MARK K. HUDSON,

                                                  Party in Interest,

          versus


CASE FARMS OF NORTH CAROLINA, INCORPORATED,

                                               Defendant - Appellee.



Appeal from the United States District Court for the Western
District of North Carolina, at Shelby. Lacy H. Thornburg, District
Judge. (CA-97-247-4)


Submitted:   April 20, 1999                 Decided:   August 6, 1999


Before MURNAGHAN, NIEMEYER, and WILLIAMS, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Phyllis A. Palmieri, Morganton, North Carolina, for Appellant.
Terry A. Clark, Harley H. Jones, EDWARDS, BALLARD, CLARK, BARRETT
& CARLSON, P.A., Winston-Salem, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Appellant Roy C. Hudson appeals from the district court order

granting summary judgment in favor of his former employer, Case

Farms of North Carolina, Inc. (“Case”), in his employment discrim-

ination action filed under the Age Discrimination in Employment Act

(ADEA), 29 U.S.C.A. §§ 621-634 (West Supp. 1999).        Finding no

error, we affirm.   Even assuming that Hudson could make out a prima

facie case of age discrimination, Hudson fails to rebut Case’s

legitimate, non-discriminatory reasons for declining to allow him

to remain Assistant Hatchery Manager. See O’Connor v. Consolidated

Coin Caterers Corp., 517 U.S. 308, 310-13 (1996); Vaughan v.

MetraHealth Cos., 145 F.3d 197, 200-02 (4th Cir. 1998).    Hudson’s

state law claim of employment discrimination was likewise properly

dismissed.    See Henson v. Liggett Group, Inc., 61 F.3d 270, 277

(4th Cir. 1995).

     We affirm the district court’s grant of summary judgment.

Because the facts and legal contentions are adequately set forth in

the materials before the court and argument will not aid the deci-

sional process, we grant Case’s motion to submit the case on the

briefs.




                                                           AFFIRMED




                                  2